Case: 22-20122      Document: 00516460273         Page: 1    Date Filed: 09/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 22-20122                          September 6, 2022
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gerson De Jesus Monge Garcia,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CR-327-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Gerson De Jesus
   Monge Garcia has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Monge Garcia has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20122     Document: 00516460273         Page: 2   Date Filed: 09/06/2022




                                  No. 22-20122


   We have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                       2